Name: Commission Regulation (EEC) No 3558/86 of 20 November 1986 re-establishing the levying of customs duties on other woven fabrics of cotton, unbleached or bleached, products of category ex 2 (code 40.0023), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3600/85 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 No L 327/18 Official Journal of the European Communities 22. 11 . 86 COMMISSION REGULATION (EEC) No 3558/86 of 20 November 1986 re-establishing the levying of customs duties on other woven fabrics of cotton, unbleached or bleached, products of category ex 2 (code 40.0023), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3600/85 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, 40.0023), the relevant ceiling amouns to 29,9 tonnes ; whereas, on 12 November 1986, imports of the products in question into the Community, originating in Indo ­ nesia, a country covered by preferential tariff arrange ­ ments, reached and were charged against that ceiling ;Having regard to the Treaty establishing the EuropeanEconomic Community, whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia, Having regard to Council Regulation (EEC) No 3600/85 of 17 December 1985 applying generalized tariff prefe ­ rences for 1986 to textile products originating in develo ­ ping countries ('), and in particular Article 4 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 2 of that Regulation provides that prefe ­ rential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quan ­ tities specified in column 7 of Annex I or II thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Article 1 As from 25 November 1986, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3600/85, shall be re-established in respect of the following products, imported into the Community and originating in Indonesia : Whereas, in respect of other woven fabrics of cotton unbleached or bleached, products of category ex 2 (code Code Category CCT heading No NIMEXE code Description 0 ) (2) (3) (4) 40.0023 ex 2 ex 55.09 55.09-03, 04,05, 10, 11 , 12, 13 , 14, 15, 16, 17, 19 , 21 , 29 , 32, 34, 35, 37, 38 , 39 , 41 , 49, 68 , 69, 75, 76, 77, 78 , 79, 80, 81 , 82 Other woven fabrics of cotton : Woven fabrics of cotton, other . than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics :  Unbleached or bleached Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 352, 30 . 12. 1985, p. 107 . 22. 11 . 86 Official Journal of the European Communities No L 327/19 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 1986. For the Commission COCKFIELD Vice-President